Citation Nr: 1602062	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum with partial obstruction (deviated septum). 

2.  Entitlement to service connection for sleep apnea, as secondary to a deviated septum.  

3.  Entitlement to service connection for sinusitis, as secondary to a deviated septum.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in Buffalo, New York on August 5, 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has not since requested another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear at a scheduled hearing shall be treated as a withdraw request absent good cause).  

The Board remanded this case in January 2013.  In that decision, the Board bifurcated the claims for service connection for sleep apnea and sinusitis.  After bifurcation, the Board, among other actions, denied service connection on a direct basis for both sleep apnea and sinusitis and remanded the issues of service connection for sleep apnea and sinusitis on a secondary basis claims for further development.  The case now returns for appellate review.  

As the Veteran's claims for service connection for right ear hearing loss and tinnitus were granted in June 2013, they are no longer on appeal before the Board.  See VA Form 21-526, received in May 2009; VA Rating Decision, dated June 27, 2013.



The issues of entitlement to service connection for sleep apnea and sinusitis, as secondary to a deviated septum, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's deviated nasal septum with partial obstruction, which existed prior to his period of active service, increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.


CONCLUSION OF LAW

The criteria for service-connected aggravation of a deviated nasal septum with partial obstruction have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Here, the evidence establishes that a deviated nasal septum with partial obstruction pre-existed the Veteran's military service.  Specifically, the Veteran's August 1961 entrance examination noted abnormal clinical findings of the nose due to a deviated nasal septum with a partial obstruction on the right.  The Veteran further reported a fractured nose at the age of 16.  

Accordingly, because a deviated nasal septum with partial obstruction was noted at the time of the Veteran's entry onto active duty, he is not presumed to be in sound condition.  See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether his condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).

In this case the evidence of record reflects an increase in severity of the Veteran's pre-existing deviated nasal septum with partial obstruction during his active service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this regard, in May 1963 the Veteran sought treatment reporting that his nose hurt.  He thought it was broken, and reported that it had been broken before.  Upon examination, no gross deformities were noted.  There was a hematoma above the Veteran's left eye and an abrasion on his forehead.  Thereafter, in August 1963, the Veteran was noted to have been involved in a fight while on active duty in St. Thomas.  According to his service treatment records from that day, he sustained a fracture to the bridge of his nose.  It was noted that the Veteran wished to have corrective surgery.  Accordingly, the service treatment records reflect a progression of his deviated nasal septum with partial obstruction in light of the fact that his nose was fractured during service.  Because the service treatment records (STRs) establish an increase in severity of the Veteran's pre-existing deviated nasal septum with partial obstruction, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b).

The February 2013 VA examiner's opinion does not constitute clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a), (b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable ').  See also Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Rather, the examiner provided insufficient rationale for the conclusion that the condition was not aggravated beyond the natural progression by service, relying solely on the fact that the entrance examination and exit examinations identically noted a deviated nasal septum with partial obstruction.  She did not address or explain the significance of the in-service nose fracture in 1963.  Thus, because the February 2013 VA examiner's opinion does not carry any probative weight, it is insufficient to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).



As there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for deviated nasal septum with partial obstruction, based upon aggravation in service, is warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

 
ORDER
 
Service connection for deviated nasal septum with partial obstruction, based upon aggravation in service, is granted.


REMAND


Unfortunately, the Veteran's remaining claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Specifically, a new VA examination is required to address the likelihood that any current sleep apnea and/or sinusitis was caused or aggravated by the Veteran's service-connected deviated nasal septum with partial obstruction.  

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision awarding service connection for deviated nasal septum with partial obstruction. 

2.  Ask the Veteran to identify all recent sources of medical treatment or evaluation he has received for his claimed sleep apnea and sinusitis, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3. Obtain any recent outstanding VA treatment records dated since June 2009 and associate them with the electronic claims file. 

4. Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current sinus disorders found to be present, to include any sinusitis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected deviated nasal septum with partial obstruction.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was either (a) caused by, or (b) aggravated by his service-connected deviated nasal septum with partial obstruction.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record. If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


